DETAILED ACTION
This action is in response to communications filed on April 30th, 2021.
Claims 1-2, and 4-20 are hereby allowed.  Claims 1, 8, and 14 are currently amended.  Claim 3 is currently canceled.
The present application is a continuation of application no. 14/937,762, filed on November, 10th, 2015, which matured into patent no. 10,270,878.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 13th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,270,878, has been reviewed and is accepted.  The Double Patenting rejection has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant arguments on page 9 of their response filed on April 30th, 2021, are persuasive.  Specifically, that the prior art of record (the combination of Elazary, Ehrlich, and Caldwell) does not disclose a maximum cache miss rate threshold of requests for content requests between a POP and a content source.
Upon further search and consideration in the technology area of point of presence (POP) associated with a Content Delivery Network (CDN), no prior art was identified as teaching a cache miss rate exceeds a maximum threshold of requests for content requests between a POP and a content source, as the selection criteria for a first or second content source, where the content source returns .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jungck		Pat. Pub.	2002/0009079
Safruti		Pat. Pub.	2012/0089700
Harvell		Patent no.	8,219,647
Zehavi		Pat. Pub.	2012/0209942
Joe		Pat. Pub.	2014/0164584
Newton		Pat. Pub.	2014/0172944
Gero		Pat. Pub.	2014/0189069
Khakpour	Pat. Pub.	2016/0028598
Huang		Pat. Pub.	2017/0187768

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/13/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457